Order of the Supreme Court, New York County (Gabel, J.), entered December 21, 1983, which, pursuant to the petitioner husband’s stipulation, released him from the . Bronx House of Detention on certain conditions, modified, on the law, the facts, and in the exercise of discretion, only to the extent of providing that all future matters involving this petitioner and Shoshana Fischer and their offspring and family shall be heard in Part V, New York County, and shall not be referred to the Judge previously presiding over such matters involving these parties, and otherwise affirmed, without costs. Concur — Kupferman, J. P., Sandler, Sullivan and Bloom, JJ.